Citation Nr: 1427824	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-47 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability to include as secondary to service-connected bilateral knee disabilities.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected patellofemoral pain syndrome and degenerative joint disease of the left knee.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative joint disease of the right knee.  

4.  Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancé


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974 and from November 1974 to November 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is of record.

The Veteran asserted in the November 2010 substantive appeal that he had to give up his job as a truck driver due to his back and knee disabilities.  The United States Court of Appeals for Veterans Claims (Court) holds that a TDIU claim is part and parcel of an initial or increased rating claim when raised by the record.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In other words, the Board has jurisdiction to consider the Veteran's entitlement to a TDIU rating when this issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991). ).  In light of the foregoing, the issue of entitlement to a TDIU is reasonably raised by the record and the Board will assume jurisdiction of this issue as indicated on the title page.

The issues of entitlement to an increased rating for degenerative joint disease of the bilateral knee and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A rating decision dated in September 2008 denied the Veteran's service connection claim for a low back disability and the Veteran did not appeal this decision within the required time period.

2.  Evidence associated with the claims file since the September 2008 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a low back disability.

3.  The evidence is in equipoise with respect to whether the Veteran's current degenerative disc disease and degenerative joint disease of the lumbar spine is caused by service-connected bilateral knee disabilities.


CONCLUSIONS OF LAW

1.  The September 2008 rating decision that denied entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105(c); 38 F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the September 2008 rating decision is new and material and the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) and (c) (2013).

3.  Resolving any reasonable doubt in the Veteran's favor, degenerative disc disease and degenerative joint disease of the lumbar spine was caused by service-connected bilateral knee disabilities.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Criteria and Analysis 

The Veteran filed a service connection claim for a low back disability asserting that his service-connected bilateral knee disabilities caused or aggravated his current low back disability.  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a) (West 2002).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

A rating decision dated in September 2008 denied the Veteran's service connection claim for a low back disability on the basis that there was no current evidence substantiating this disability occurred in or was caused by service.  The relevant evidence of record at the time of the September 2008 rating decision consisted of service treatment records, private treatment records, a letter from the Veteran's private physician, VA treatment records and lay statements by the Veteran.  The Veteran did not disagree with the September 2008 rating decision within the required time period.  Therefore, the September 2008 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.1103 (2013).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran requested that VA reconsider its decision in April 2009.  An August 2009 rating decision denied service connection for a low back disability on a direct basis.  The Veteran submitted additional evidence in October 2009 to include a positive medical opinion from the Veteran's private physician.  A May 2010 rating decision reopened the Veteran's claim and denied service connection for the underlying claim.  The Veteran appealed this decision in November 2011.  Although the Veteran did not specifically appeal the August 2009 rating decision, as will be discussed below, the Veteran submitted new and material evidence within one year of such rating decision with respect to the issue of entitlement to service connection for a low back disability and therefore that decision is not final.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).
  
The relevant evidence of record received since the September 2008 rating decision includes private treatment records, private medical opinions dated in January 2009 and October 2009, a VA examination report dated in May 2010, lay statements from the Veteran and a transcript of the April 2014 Board hearing.  The evidence received since the September 2008 rating decision is new in that it was not of record at the time of the September 2008 decision.  Furthermore, the January 2009 and October 2009 private medical opinions received in October 2009 are considered material as they indicate that the Veteran's degenerative disc disease of the lumbar spine is caused by his service-connected bilateral knee disabilities.  These medical opinions are neither cumulative nor redundant of the evidence of record in September 2008 and raise a reasonable possibility of substantiating the Veteran's claim by addressing a missing element of such claim.

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Such evidence is so significant that it must be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for a low back disability is reopened. 

In considering the Veteran's underlying claim, the Board notes that the Veteran has a current diagnosis of degenerative disc disease and degenerative joint disease of the lumbar spine.  See December 2007 and March 2008 private treatment records and May 2010 VA examination report.  The Veteran is also in receipt of service connection for degenerative joint disease of the bilateral knee.  

With respect to the issue of whether the Veteran's current low back disability is secondary to his service-connected bilateral knee disabilities, the record contains conflicting medical opinions.  The Veteran's private physician provided a letter dated in October 2009 asserting that the Veteran's low back pain, diagnosed as degenerative disc disease and degenerative joint disease of the lumbar spine, is more likely than not secondary to his knee pain.  The physician explained that he has treated the Veteran for his knee pain and he feels that this affects his walking causing undue burden to his spine.  The same physician provided another letter in October 2009 that noted that the Veteran has had back pain for a long time and he thinks that the pain originated from the Veteran's knee pain that prevented the Veteran from walking normal and put an undue burden on the spine.  The Board finds that the private medical opinions are probative as the physician was aware of the Veteran's pertinent medical history and he provided a clear explanation for his opinion.  

In contrast, after review of the claims file and evaluating the Veteran, the VA examiner in May 2010 determined that there is no evidence that supports the Veteran's degenerative disc disease and degenerative joint disease is caused by bilateral knee degenerative changes.  She explained that the Veteran has documented normal gait by VA examiners and private physicians and the Veteran reported during the examination that his back pain began during military service.  The Board finds that this opinion is probative as the VA examiner reviewed the claims file and provided an adequate explanation for her opinion.

After a careful review of the evidence to include the aforementioned medical opinions, the Board finds no reason to accord more weight to the negative medical opinion over the positive medical opinion.  Thus, the record contains an approximate balance of positive and negative evidence regarding the issue of whether the Veteran's degenerative disc disease and degenerative joint disease of the lumbar spine is caused by his service-connected bilateral knee disabilities and the Board resolves any reasonable doubt in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for degenerative disc disease and degenerative joint disease of the lumbar spine is warranted. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened.

Entitlement to service connection for degenerative disc disease and degenerative joint disease of the lumbar spine is granted.


REMAND

The Veteran testified that his bilateral knee disabilities have become worse since the last VA examination that evaluated his knee disabilities in February 2010.  See Hearing Transcript at 15.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Furthermore, according to VAOPGCPREC 11-95 (1995), a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  Therefore, the evidence of record reveals that another VA examination is necessary to determine the current severity of the Veteran's bilateral knee disabilities.  

In addition, the Veteran testified that he has received additional treatment at the VA Medical Center in Charlotte, North Carolina since October 2013 and that he has received VA Vocational Rehabilitation (Voc. Rehab.).  Hearing Transcript at 5 and 14.  The VA treatment records and the Voc. Rehab. folder are not presently associated with the Veteran's claims file.  This evidence must be obtained in order to fairly adjudicate the Veteran's remaining claims on appeal.  

With respect to the Veteran's TDIU claim, such claim is inextricably intertwined with the grant of service connection for degenerative disc disease and degenerative joint disease of the lumbar spine and increased rating claims of the bilateral knee.  Furthermore, the Board finds that a VA examination to determine whether the Veteran's service-connected disabilities render him unable to obtain or maintain gainful employment is necessary prior to adjudicating this issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete Vocational Rehabilitation folder and associate it with the claims file.  All efforts should be documented and appropriate procedures followed. 

2. Obtain all medical records regarding the Veteran's treatment at the VAMC in Charlotte, North Carolina from October 2013 to the present, and from any additional VA and non-VA medical provider identified by him.  All efforts should be documented and appropriate procedures followed. 

3. After completing the above development and associating any additional records with the claims file, schedule the Veteran for a VA examination to determine the current severity of his service-connected scar bilateral knee disabilities. The claims file, including a copy of this remand must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination. All indicated tests and studies should be accomplished and the findings then reported in detail. The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.

4. After associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination(s) (orthopedic and neurological) to determine the current level of severity of his service-connected disabilities and to obtain an opinion as to whether the service-connected disabilities in combination preclude gainful employment for which his education and occupational experience would otherwise qualify.  The claims file must be made available for review and the examination report(s) should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  

a. The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders. 

b.  The examiner providing the opinion should review the claims file and provide reasons for the opinion. The reasons should take into account the Veteran's reports and previously reported symptoms and clinical findings.  If the Veteran is found able to engage in gainful employment, notwithstanding his service-connected disabilities, the opinion provider should cite examples of the type(s) of employment the Veteran would be able to perform.

5. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to an increased rating for degenerative joint disease of the bilateral knee and entitlement to a TDIU, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


